Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 07, 2022

The Court of Appeals hereby passes the following order:

A22D0422. NIKKI DACHELLE IJEOMA IGBO v. TOCHUKWU
    EMMANUEL IGBO.

      On March 3, 2022, the trial court granted Tochukwu Emmanuel Igbo’s motion
for partial summary judgment and found that the parties’ prenuptial agreement was
valid. On May 4, 2022, the trial court entered an order denying Nikki Dachelle Ijeoma
Igbo’s motion to disqualify and/or recuse. Thereafter, Nikki filed in this Court an
application for discretionary review of the trial court’s March 3 order, but her
application was dismissed as untimely. See Case No. A22D0395 (May 31, 2022). She
has now filed an application for discretionary review of the May 4 order on recusal.
Once again, we lack jurisdiction.
      As an initial matter, to be timely, a discretionary application must be filed
within 30 days of the entry of the order to be appealed. OCGA § 5-6-35 (d); Hill v.
State, 204 Ga. App. 582, 583 (420 SE2d 393) (1992). This statutory deadline is
jurisdictional, and we cannot accept an application for appeal not made in compliance
with OCGA § 5-6-35 (d). Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)
(1989). Nikki filed the instant application on June 11, 2022, 38 days after the trial
court’s May 4 order denying her motion to recuse. Accordingly, this application is
untimely to the May 4 order.
      Moreover, in her application, Nikki challenges this Court’s dismissal of Case
No. A22D0395 and the trial court’s March 3 ruling on the prenuptial agreement.
However, if Nikki believed that this Court “overlooked a material fact in the record
. . . which would require a different judgment from that rendered” or “erroneously
construed or misapplied a provision of law or a controlling authority” in Case No.
A22D0395, then she should have filed a timely motion for reconsideration from the
dismissal of her application in that case. See Court of Appeals Rule 37. She cannot
file yet another application raising the same arguments she raised previously. See
Jackson v. State, 273 Ga. 320, 320 (540 SE2d 612) (2001) (holding that a party is
“not entitled to another bite at the apple by way of a second appeal”); Echols v. State,
243 Ga. App. 775, 776 (534 SE2d 464) (2000) (“It is axiomatic that the same issue
cannot be relitigated ad infinitum. The same is true of appeals of the same issue on
the same grounds.”).
      For these reasons, this application is hereby DISMISSED.1

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office,
                                        Atlanta,____________________
                                                  07/07/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
        In his response, Tochukwu requests that this Court impose a frivolous appeal
penalty on Nikki. This request is not properly before the Court. See Court of Appeals
Rule 41 (b).